significant index nos department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ao a pr o in re excess_benefit_plan excess_benefit trust pension_plan pension_trust dear this is in response to your request for a ruling with respect to the creation of the excess_benefit_plan and its effect on the pension_trust you have requested the following rulings that the establishment and operation of the excess_benefit_plan will not cause the pension_trust to lose its tax-qualified and tax-exempt status that the method of funding of the excess_benefit trust will not cause the pension_trust to lose its tax-qualified and tax-exempt status that contributions and monies paid to participants and beneficiaries of the excess_benefit_plan including the gross payment amounts made on their behalf to the excess_benefit trust are taxable to such participants and beneficiaries at the time the contributions to the excess_benefit trust are made that any employer contributions paid and allocated to the excess_benefit_plan pursuant to collective bargaining agreement amendments will be deductible by the employers under sec_404 of the code in the year in which such contributions are used to pay benefits to participants of the excess_benefit_plan the excess_benefit pian is intended to be a defined contribution excess_benefit_plan established pursuant to sec_3 of the employment retirement income security act of erisa the excess_benefit_plan will provide supplemental retirement benefits to selected employees of employers employers who participate in the pension_plan the pension_plan is a qualified collectively bargained multiemployer defined_benefit_plan that received its most recent determination_letter on date the excess_benefit trust was established for the exclusive benefit of participants and their beneficiaries in the excess_benefit_plan the excess_benefit trust is not a_trust described in sec_401 of the internal_revenue_code the code nor is it exempt from tax under sec_501 of the code under the excess_benefit_plan participants will receive an amount excess_benefit amount equal to the amount that their benefit under the pension_plan for the previous calendar month is reduced to satisfy the requirements of sec_415 of the code in addition the administrator of the excess_benefit_plan will gross-up the excess_benefit amount by an amount equal to the amount of tax employee share only attributable to the excess_benefit amount under the federal_insurance_contributions_act fica separate_accounts will be maintained for each participant the employers’ contributions to the excess_benefit trust will be irrevocable except to the extent that they were made as a result of a mistake of law or fact no part of the excess_benefit trust's principal or income may revert to any of the employers or be used for any purpose other than providing the benefits specified in the excess_benefit_plan amounts held in the excess_benefit trust are not subject_to the employers’ creditors and it is explicitly provided that all right title and interest in and to the assets of the excess_benefit trust are at all times vested exclusively in the trustees of the excess_benefit trust under the provisions of the pension_trust no assets of the pension_trust can be used to provide benefits or monies to the excess_benefit trust similarly under the provisions of the excess_benefit trust no assets of the excess_benefit trust can be used to provide benefits or monies to the pension_trust thus the assets of the excess trust can not be used to pay the benefits under the pension_plan similarly the assets of the pension_trust can not be used to pay the benefits under the excess_plan contributions paid to the excess_benefit trust will be paid pursuant to amendments made to collectively bargaining agreements and will be irrevocable under the terms of the agreements employers’ pension fund contributions will be allocated first to the excess_benefit trust with the remainder of the pension fund contribution if any allocated to the pension_trust benefits payable under the excess_benefit_plan will be calculated and paid on a monthly basis or as soon as administratively feasible thereafter benefits payable under the excess_benefit_plan will vest as contributions are made to the excess_benefit trust the excess_benefit trust is not expected to generate earnings sec_3 of erisa defines an excess_benefit_plan as one maintained solely for the purpose of providing benefits for certain plan participants in excess of the limitations imposed by sec_415 of the code without regard to whether the plan is funded sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of the fair_market_value of the property over the amount_paid for the property is included in the service provider's gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to substantial_risk_of_forfeiture sec_401 of the code provides the requirements for qualification of a_trust created or organized in the united_states and forming part of a stock bonus pension or profit sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries sec_401 of the code provides that a_trust shall not constitute a qualified_trust if the plan of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 of the code sec_402 of the code provides that contributions to an employees’ trust made by an employer during a taxable_year of the employer which ends with or within a taxable_year of the trust for which the trust is not exempt under sec_501 shall be included in the gross_income of the employee in accordance with sec_83 relating to property transferred in_connection_with_the_performance_of_services except that the value of the employee’s interest in the trust shall be substituted for the fair_market_value of the property for purposes of applying such section sec_402 of the code provides that the amount actually distributed or made available to any distributee by any trust described in sec_402 shall be taxable to the distributee in the taxable_year in which so distributed or made available under sec_72 relating to annuities except that distributions of income of such trust before the annuity_starting_date as defined in sec_72 shall be included in the gross_income of the employee without regard to sec_72 relating to amounts not received as annuities sec_402 of the code provides that if one of the reasons that a_trust is not exempt from tax under sec_501 of the code is the failure of the plan of which it is a part to meet the requirements of sec_401 or sec_410 then instead of including in gross_income the amount computed under sec_402 a highly_compensated_employee includes in gross_income for his or her taxable_year with or within which the trust's’ taxable_year ends an amount equal to the employee’s vested_accrued_benefit less the employee’s investment_in_the_contract as of the close of the trust’s taxable_year sec_402b of the code provides that if a_trust is not exempt from tax under sec_501 for any taxable_year solely because such trust is part of a plan which fails to meet the requirements of sec_401 or sec_410 sec_402 and sec_402 shall not apply by reason of such failure to any employee who was not a highly_compensated_employee during i such taxable_year or ii any preceding period for which service was creditable to such employee under the plan sec_402 of the code provides that for the purposes of that paragraph the term highly_compensated_employee has the meaning given such term by sec_414 of the code sec_404 of the code provides if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued by an employer on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation is not deductible under chapter of the code but if it would otherwise be deductible is deductible under sec_404 subject_to that limitations of this subject sec_404 of the code provides that contributions or compensation paid under a nonqualified_plan or arrangement deferring the receipt of compensation if otherwise deductible are deductible in the taxable_year in which an amount attributable to the contribution are includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_412 of the code provides minimum_funding requirements that must be satisfied in pension plans sec_415 of the code provides limitations on benefits_and_contributions that may be provided under a qualified_trust sec_501 of the code provides that an organization described in sec_401 is exempt from taxation sec_1_83-3 of the income_tax regulations the regulations provides that the term property includes a beneficial_interest in assets including money transferred or set_aside from the claims of the transferor’s creditors for example in a_trust or escrow account sec_1_83-8 of the regulations provides that if a transfer of property is subject_to the rules of sec_402 of the code sec_83 applies to the transfer only as provided in sec_402 sec_1_402_b_-1 of the regulations provides that contributions made on the behaif of an employee by an employer to an employees’ trust that is not exempt under sec_501 a during a taxable_year of the employer which ends within or with a taxable_year of the trust for which it is not so exempt shall be included as compensation in the gross_income of the employee for his taxable_year during which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested at the time the contribution is made sec_1_404_a_-12 of the regulations provides that a deduction is allowable for a contribution under sec_404 only in the taxable_year of the employer in which or with which ends the taxable_year of an employee in which an amount attributable to such contribution in includible in his gross_income as compensation and then only to the extent allowable under sec_404 sec_1 -1 b of the regulations provides that a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries sec_1_404_b_-1t q a-2 of the temporary regulations provides that a plan or method or arrangement defers the receipt of compensation to the extent it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits is performed because the assets of the excess_benefit trust are not available to pay benefits under the pension_plan and the assets of the pension_trust are not available to pay benefits under the excess_benefit_plan the pension_plan and the excess_benefit_plan do not constitute a single_plan furthermore the benefits and provisions of the excess_benefit_plan do not affect the pension_plan or the amounts of benefits payable from the pension_trust thus the existence of the excess_benefit_plan does not affect the tax-qualified status of the pension_trust because the existence of the excess_benefit_plan does not affect whether the pension_trust meets the requirements for qualification of sec_401 of the code the existence of the excess_benefit_plan does not affect whether the pension_trust meets the requirements for exemption from taxation of sec_501 of the code thus the existence of the excess_benefit_plan does not affect the tax-exempt status of the pension_trust if the establishment adoption and operation of the excess_benefit_plan is not accompanied by an increase in the pension fund contribution rate under the collective bargaining agreement the method of funding of the excess_benefit_plan may cause the pension_plan to fail to meet the funding requirements of sec_412 of the code however a_trust does not lose its tax-qualified status merely because the plan of which it is a part fails to meet the minimum_funding requirements of sec_412 thus the method of funding of the excess_benefit trust does not affect the tax-qualified or tax-exempt status of the pension_plan under the terms of the excess_benefit_plan and excess_benefit trust the employers will make irrevocable contributions to the excess_benefit trust for the exclusive purpose of providing benefits under the plan to participating employees and their beneficiaries the excess_benefit trust’s assets are not subject_to the claims of the employer's creditors and the excess_benefit trust is not exempt from tax under sec_501 of the code accordingly the rules of sec_402 govern the taxation of the employer contributions to the excess_benefit trust to the employees under sec_402 of the code an employer's contributions to an employees’ trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 however the value of the employee’s interest in the trust is substituted for the fair_market_value of the property when applying sec_83 such contributions are included as compensation in the employee's gross_income for the taxable_year of contribution to the extent that the employee’s interest therein is substantially_vested under sec_402 of the code however if one of the reasons a_trust is not exempt from tax under sec_501 is the failure of the plan of which it is a part to meet the requirements of sec_401 or sec_410 then instead of including in gross_income the amount computed under sec_402 and a highly_compensated_employee includes in gross_income for his taxable_year with or within which the trust’s taxable_year ends an amount equal to the employee’s vested_accrued_benefit less the employee’s investment_in_the_contract as of the close of the trust’s taxable_year in addition under sec_402 of the code if the only reason a_trust is not exempt from tax under sec_501 a is the failure of the plan of which it is a part to meet the requirements of sec_401 or sec_410 sec_402 and do not apply to any employee who is not a highly_compensated_employee during the taxable_year or any preceding period for which service was creditable to such employee under the plan therefore if the excess_benefit_plan fails to satisfy the requirements of sec_401 or sec_410 of the code sec_402 will apply to highly compensated employees who participate in the excess_benefit_plan sec_402 will apply to all other participants unless the only reason the excess_benefit trust is not exempt under sec_501 is because the excess_benefit_plan fails to meet the requirements of sec_401 or sec_410 in such a case sec_402 will not apply to any participant who was not a highly_compensated_employee during the taxable_year or any preceding period for which service was creditable to such participant under the plan accordingly contributions to the excess_benefit trust including the fica tax gross-up amounts are taxable to excess_benefit_plan participants and beneficiaries when the contributions are made unless the only reason the excess_benefit trust is not exempt from tax under sec_501 is because the excess_benefit_plan fails to meet the requirements of sec_401 or sec_410 if the only reason the excess_benefit trust is not exempt from sec_501 is because the excess_benefit_plan fails to meets the requirements of sec_401 or sec_410 contributions to the trust including the fica tax gross-up amounts are taxable to the excess_benefit_plan participants and beneficiaries when the contributions are made only with respect to participants who are highly compensated employees during the taxable_year or any preceding period for which service was creditable to such participants under the excess_benefit_plan trust earnings if any are taxable to participants and beneficiaries when they are creditable to participant accounts made available or paid depending on whether the excess_benefit trust meets the requirements of sec_401 or sec_410 and whether the participants are highly compensated employees during the taxable_year or any preceding period for which service was creditable to such participants under the excess_benefit_plan because the excess_benefit_plan is a plan deferring the receipt of compensation under b -1t q a-2 of the temporary regulations contributions to the excess_benefit_plan are deductible only under the rules of sec_404 of the code because the excess_benefit_plan is a nonqualified_plan the provisions of sec_404 of the code are applicable because the excess_benefit_plan provides for the maintenance of separate_accounts for each employee contributions to the excess_benefit trust made by employers for the benefit of employees are deductible for the contributing employer's taxable_year in which or with which ends the employee's taxable_year in which an amount attributable to the contributions is includible in such employee’s gross_income therefore we hold that the establishment adoption and operation of the excess_benefit_plan does not cause the pension_trust to lose its tax-qualification or tax- exemption the method of funding of the excess_benefit trust does not jeopardize the tax-exempt status of the pension_trust contributions to the excess_benefit plan's participants and beneficiaries including any gross up amounts made on their behalf to the excess_benefit trust are taxable to such participants and beneficiaries at the time the contributions to the excess_benefit trust are made unless the only reason the excess_benefit trust is not exempt under sec_501 is because the excess_benefit_plan fails to meet the requirements of sec_401 or sec_410 if the excess_benefit_plan fails to meet the requirements of either sec_401 or sec_410 of the code highly compensated participants in the excess_benefit_plan include in their gross_income with or within which the excess_benefit trust’s taxable_year ends an amount equal to the employee’s vested_accrued_benefit less their investment_in_the_contract under the excess_benefit trust as of the close of the excess_benefit trust's taxable_year assuming the requirements for deductibility are met employer contributions are fully deductible by the contributing employers in the taxable_year in which or with which ends the employee’s taxable_year in which an amount attributable to the contributions is includible in such employee’s gross_income this ruling is conditional on the adoption of language revising the collective bargaining agreements that govern employers’ pension fund contributions such that employers’ contributions will be made to the excess_benefit trust in amounts equal to the amounts to be paid from the excess_benefit trust and that employers’ pension fund contributions will be allocated first to the excess_benefit trust with the remainder of the pension fund contribution if any allocated to the pension_trust this ruling does not consider the more general issue of the pension trust’s qualified status specifically whether the pension_trust complies with all the code requirements for qualification this letter addresses only the impact if any of the adoption and funding of the excess_benefit_plan and the excess_benefit trust on the purportedly otherwise qualified status of the pension_trust this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely b polio f- james e holland jr manager employee_plans technical
